Citation Nr: 0524376	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an evaluation greater than 40 percent for 
erosive esophagitis and peptic ulcer disease, with B12 
deficiency, status post Bilroth I and II anastomosis of the 
stomach.  




ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.  

In August 2005, the veteran was scheduled to attend a hearing 
held at the RO before a Veteran Law Judge.  In July 2005, the 
Board received a note from the veteran indicating that he 
wished to withdraw his hearing request.  


FINDINGS OF FACT

1.  The veteran's digestive disorder disability is 
characterized by erosive esophagitis, peptic ulcer disease 
without active ulcer formation, B-12 deficiency, constipation 
and frequent chest pain during meals.  

2.  Periodic vomiting, recurrent hematemesis, melena, anemia, 
or weight loss are not shown.  Sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
malnutrition are not shown.


CONCLUSION OF LAW

The criteria for a schedular rating higher than 40 percent 
for erosive esophagitis and peptic ulcer disease, with B12 
deficiency, status post Bilroth I and II anastomosis of the 
stomach are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.112, 4.113, 4.114, 
Diagnostic Codes 7305, 7308, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, the veteran submitted his claim for an 
increased rating for his gastrointestinal disability in 2001.  
In a May 2001 letter pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that he needed to send to 
VA in order to substantiate the claim, as well as the types 
of evidence VA would assist in obtaining.  Specifically, he 
was advised to identify evidence showing an increase in 
severity in the service-connected disability.  In addition, 
the veteran was informed of the responsibility to identify, 
or to submit evidence directly to VA.  He was advised that 
the RO would obtain any VA records or other identified 
medical treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  

For the above reasons, the Board finds that the RO's notice 
in May 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical system.  The RO has obtained the 
veteran's VA outpatient treatment records.  Moreover, the 
veteran was afforded a VA examination as noted below.  
Additionally, the veteran was scheduled for a hearing before 
the undersigned Veterans Law Judge in August 2005.  The 
veteran, however, withdrew his request for a hearing.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Veteran. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Veteran. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Veteran. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Veteran. App. 384 
(1993).  

II.  Analysis

The veteran contends that an evaluation greater than 40 
percent is warranted for his service-connected erosive 
esophagitis and peptic ulcer disease disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's disability is currently evaluated pursuant to 
38 C.F.R. § 4.114, Diagnostic Codes 7308-7305, reflecting a 
disability characterized by either duodenal ulcer or 
postgastrectomy syndromes.  

Pertinent regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.

Additionally, ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

Effective July 2, 2001, the criteria under which the 
veteran's digestive system disability is rated changed (see 
66 Fed. Reg. 29, 4888 (May 31, 2001)); however the relevant 
provisions underwent no significant change.  Additional 
considerations for body weight loss were added, which are not 
pertinent to this case, as weight loss is not shown.  

Pursuant to Diagnostic Code 7308, a 40 percent evaluation is 
warranted for moderate postgastrectomy syndrome with less 
frequent episodes of epigastric disorders (than needed for 
the 60 percent rating) with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent rating is assigned for severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2004).  

Pursuant to Diagnostic Code 7305, a 40 percent rating is 
warranted for moderately severe symptoms; less than severe 
but with impairment of health manifested by anemia and weight 
less; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent rating is warranted for severe symptoms; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

In this matter, the Board finds that an evaluation greater 
than 40 percent for the veteran's service-connected digestive 
system disability is not warranted.  In this respect, the 
associated medical treatment records do not show that the 
disability results in weight loss.  In June of 2002, VA 
outpatient treatment records noted that his weight was 198 
pounds.  However, in September 2004 his weight had risen to 
206 pounds.  While records note anemia, a March 2001 VA 
clinical note reported that prescribed liquid iron 
supplements yielded good results.  The veteran reportedly, 
felt less fatigued and was able to walk for at least a mile 
or so every day.  

Additionally, the associated treatment records do not show 
that the disability currently results in hematemesis or 
melena.  Moreover, while there are reports of nausea, a VA 
gastroenterologist in April 2002 noted that such was likely 
bile reflux.  During a VA examination in October 2003, the 
veteran reported that he had no nausea, vomiting, or 
diarrhea.  He was thought to have some chest pain likely 
related to his service connected pathology.  An upper GI 
study showed the post surgical residuals.  There was 
gastroesophageal reflux but no masses or ulcerations were 
found.

The Board recognizes that the veteran's disability results in 
esophageal reflux, and constipation.  A January 2002 
endoscopy revealed Grade II erosive esophagitis.  
Additionally, as noted, an October 2003 upper 
gastrointestinal series revealed gastroesophageal reflux and 
a hiatal hernia.  Moreover, during the VA examination in 
October 2003, the veteran complained of chest pain occurring 
approximately every two days.  

Nevertheless, the Board finds that the criteria for a 60 
percent evaluation are not nearly approximated under either 
Diagnostic Code 7308 or 7305 or other pertinent Diagnostic 
Code pertaining to the evaluation of disabilities of the 
digestive system.  As such, the claim for a schedular rating 
higher than 40 percent for erosive esophagitis and peptic 
ulcer disease, with B12 deficiency, status post Bilroth I and 
II anastomosis of the stomach is denied.  

Finally, the Board finds that there is no showing that the 
veteran's digestive system disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 40 percent 
rating assigned adequately compensates the veteran for the 
severity of his disability.  Hence, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an evaluation greater than 40 percent for 
erosive esophagitis and peptic ulcer disease, with B12 
deficiency, status post Bilroth I and II anastomosis of the 
stomach is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


